license, Peddlers.—A butcher who buys his cattle, kills and prepares them for market in his own premises, and sells the meat from his wagon to his customers is not required to take out a peddler’s license.Indictment for peddling without a license. The case was heard upon the following facts agreed upon by and between the Attorney General and Lewis 0. Vandegrift, attorney for the defence.After argument in behalf of the State and the said Defendant^ the Court unanimously decided that he was not required to take out a peddler’s license in accordance with the provisions of the said Act.